MEMORANDUM**
Petitioner Benito B. Morales (“Morales”) is incarcerated in the Sierra Conservation Center Prison Facility in Jamestown, California. On July 20, 2000, Morales filed a pro se class action complaint in the United States District Court for the Eastern District of California alleging that prison officials violated the class members’ First, Eighth, and Fourteenth Amendment rights in violation of 42 U.S.C. § 1983 by, inter alia, keeping them in “lockdown” following a prison riot and restricting prisoners’ diet and exercise regimes, denying medical visits, phone use, visits and participation in work, school, library and self-help programs.
The district court dismissed petitioner’s complaint, sua sponte, on the ground that he failed to exhaust his administrative remedies as required by the Prison Litigation Reform Act (“PLRA”). We reverse.
After the district court’s decision in this case, we issued a decision in Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th Cir. 2003), cert. denied sub nom. Alameida v. Wyatt, 540 U.S. 810, 124 S.Ct. 50, 157 L.Ed.2d 23 (2003), in which we held that a district court may not dismiss sua sponte a petitioner’s complaint for failure to exhaust administrative remedies. Rather, the PLRA’s exhaustion requirement is a defense that must be raised and proved by the defendants and is not required to be pleaded in petitioner’s complaint. Id.
In light of our decision in Wyatt, the State agrees that remand is appropriate in this case. See Amicus Brief of the California Office of the Attorney General at 2-3.1
*835Therefore, we REVERSE the district court’s dismissal of petitioner’s complaint and REMAND to the district court for further proceedings consistent with Wyatt v. Terhune.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. The California Department of Corrections declined to file a brief in this case. Accordingly, on January 15, 2004, we ordered the California Attorney General’s Office to enter an appearance in this appeal for purposes of filing an amicus brief and to appear for oral argument. See Order filed January 15, 2004. *835In its brief filed on June 7, 2004, the California Attorney General’s Office suggested that "this court remand this case to the district court for proceedings in accord with Wyatt.” See Amicus Brief of the California Office of the Attorney General at 4.